                       No. 6:18-cv-00107

                    John W. Bradley,
                         Plaintiff,
                            v.
                  American Electric Power,
                        Defendant.

                 Before B ARKER , District Judge

                           ORDER

    Defendant’s motion to dismiss (Doc. 6) is before the court
on review of the report and recommendation (Doc. 10) issued
by Magistrate Judge K. Nicole Mitchell. The court previously
adopted the report’s conclusion that plaintiff failed to show
good cause supporting a mandatory extension of the deadline
for service of process. Doc. 24. As to the question whether a
discretionary extension is warranted, the court reserved judg-
ment and ordered further briefing because it appeared from
the pleading that denying an extension would not work prej-
udice in the form of occasioning a new time-bar defense.
    Plaintiff has now amended his complaint to state that he
received his EEOC right-to-sue letter on December 12, 2017,
as opposed to the December 7, 2017 date of receipt alleged in
his original complaint. Doc. 25. Accordingly, the 90-day time
bar no longer appears applicable from the face of the com-
plaint, although defendant states an intent to dispute the
pleaded facts. The 90-day time bar would apply if plaintiff
were to refile this action after a Rule 4(m) dismissal, due to the
intervening lapse of time. The court assigns that consequence
significant weight in favor of a discretionary extension. That
weight is tempered here somewhat because, as defendant
notes, dismissal would not occasion a time bar to the entire
action if refiled, but rather only the Title VII claims.
    Other factors cut against a discretionary extension. First,
plaintiff does not claim that defendant was “evading service
or conceal[ing] a defect in attempted service,” as might justify
an extension. Fed. R. Civ. P. 4(m) adv. comm. note (1993).
    Second, it took over eight months for plaintiff to serve pro-
cess, and no effort at service was made in that time. Cf. Gartin
v. Par Pharmaceutical Companies, Inc., 561 F. Supp. 2d 670 (E.D.
Tex. 2007), aff’d, 289 Fed. App’x 688 (5th Cir. 2008) (un-
published) (entering Rule 4(m) dismissal after seven months
of total inactivity).
    Third, although plaintiff initially filed this suit pro se,
plaintiff is now represented but fails to offer any evidence of
when before his counsel’s June 22, 2018 appearance plaintiff
formed an attorney–client relationship with his counsel. That
makes it difficult to assess the weight to attach to plaintiff’s
initial pro se filing status. And even “[p]ro se status does not
excuse a litigant’s complete failure to effect service.” Sys. Signs
Supplies v. Dep’t of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990).
    Fourth, even after counsel appeared, service was delayed
for four and a half more months without any attempts at ser-
vice. Plaintiff’s counsel mentions health issues and the need
to investigate his client’s case. But the court gives those con-
cerns reduced weight because plaintiff’s counsel offers few
specifics, such as when the health issues abated, the length of
a reasonable investigation, or why the case could not be re-
ferred to other counsel if current counsel could not comply
with the federal rules.
    Finally, timely service of process is important. The general
open-door policy of the federal rules is balanced by Rule 4’s
specific requirement of timely service of process and the in-
terests protected by that rule. Service of the complaint puts a
defendant on notice to gather facts for a defense when mem-
ories, records, and other evidence might otherwise fade away.
Timely service of process can thus safeguard a defendant’s
right to present a defense and promote the speedy


                               -2-
administration of justice encouraged by federal rules. Fed. R.
Civ. P. 1. See generally Veazey v. Young’s Yacht Sale & Service,
Inc., 644 F.2d 475, 478 (5th Cir. Unit A 1981) (noting that the
timely-service-of-process requirement promotes the same in-
terests as do statutes of limitations). That consideration would
have more weight here, and perhaps have led to denying an
extension, if defendant had argued potential prejudice to its
ability to present a defense. Defendant’s motion papers, how-
ever, make no such argument. Promoting respect for the fed-
eral rules’ service-of-process requirements is important. But
that can be accomplished here by the monetary sanction or-
dered below.
   Balancing those considerations, the court is persuaded to
enter a discretionary extension of the service deadline to 243
days after the complaint was filed, as to retroactively make
service of process timely. The court thus overrules defend-
ant’s objections and adopts the magistrate judge’s recommen-
dation to deny the motion to dismiss.
   That extension cures plaintiff’s past noncompliance with
Rule 4’s timing requirement. But it does not erase it. Because
plaintiff’s noncompliance with that rule was without good
cause and has not been otherwise persuasively justified, as
noted above, the court adopts the magistrate judge’s recom-
mendation, to which plaintiff filed no objection, to sanction
plaintiff’s noncompliance with Rule 4 by ordering plaintiff to
pay defendant’s reasonable attorney’s fees and costs associ-
ated with the filing and briefing of its motion to dismiss.
                         Conclusion
    The court denies defendant’s motion to dismiss (Doc. 6).
As a sanction for plaintiff’s past noncompliance with Rule 4’s
requirements, the court orders plaintiff to pay defendant’s
reasonable attorney’s fees and costs associated with its motion
to dismiss.




                             -3-
So ordered by the court on September 16, 2019.



                J. C AMPBELL B ARKER
              United States District Judge




           -4-
